DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2021, has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Reimer (10054397) in view of Mironichev.

an attachment interface as claimed (figure 1, scope 12 attached to firearm via interface);
a camera as claimed (paragraph bridging columns 3 and 4, “digital camera” constituted by the combination of at least elements 18, 24, and 26; “a part of an environment” may include all of an environment forward of the camera and within the camera’s field of view);
a measuring sensor, wherein the camera comprises an image sensor, the measuring sensor being the image sensor (column 4, line 22, light sensor; or alternatively, column 3, image sensor 24, such as a “charge-coupled device,” i.e., CCD; a person of ordinary skill in the art would at once envisage that a CCD is a device that constitutes a light measuring sensor);
a screen for displaying the part of the environment acquired by the camera, the screen having a brightness, the screen providing a majority of a front surface of the sight (figures, screen 20);
a controller (element 28);
a shell protecting the camera, the measuring sensor, the controller, and the screen (figures, shell body 12);
the camera and the screen configured so that a user of the sight sights the target with both eyes open (a person of ordinary skill in the art would at once envisage that the sight of Reimer is capable of being sighted on a target by a 
Thus, Reimer discloses the claimed invention, except for a controller for controlling the brightness of the screen, according to the measured illumination, to be identical to a brightness, measured by the measuring sensor, of the part of the environment acquired by the camera. However, Mironichev teaches that it is known to configure the controller of a sight, similar to that of Reimer, for controlling the brightness of a screen, according to measured illumination, to be identical to a brightness, measured by a measuring sensor, of the part of the environment acquired by the camera, in order to reduce eye fatigue (figure 3, one elements 31, 41, or 39, or the combination of these elements; paragraph 34 makes clear that the controller is capable of controlling the brightness of the screen according to the measured illumination, to be identical to a brightness, measured by a measuring sensor, of the part of the environment acquired by the camera). 
Further, a person of ordinary skill in the art would at once envisage that, in order to provide optimum screen brightness for reducing eye fatigue, the screen brightness must be matched to the brightness of the scene being viewed, i.e., the part of the environment being acquired by the camera. It is well within the knowledge base of a person having ordinary skill in the art that matching screen brightness to scene brightness is how you optimally reduce eye fatigue. Thus, it would have been obvious to a person of ordinary skill in the art to configure the controller of Reimer to include added functionality for controlling the brightness of a screen, according to measured 
In reference to claim 2, Reimer in view of Mironichev (the modified Reimer) makes obvious the claimed invention, except fails to explicitly state that the screen has a diagonal dimension between 4 cm and 6 cm. However, it would have been obvious to a person of ordinary skill in the art to form the screen with a diagonal dimension between 4 cm and 6 cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
In reference to claim 4, the modified Reimer discloses the claimed invention, except fails to explicitly state that the camera has a magnification of between 0.95 and 1.05. However, it would have been obvious to a person of ordinary skill in the art to form the camera with a magnification of between 0.95 and 1.05, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art; such a zoom level approximately corresponds to a 1X magnification, which is known by those of ordinary skill in the art to be appropriate for a firearm sight.
In reference to claim 5, the modified Reimer makes obvious the claimed invention, including a zoom function (column 4, lines 35), but fails to explicitly disclose a control button for determining an operating mode of the camera, e.g., zoom. Further, the modified Reimer makes obvious a first operating mode (first zoom level) with a magnification of between 0.95 and 1.05, as set forth above. Further, the disclosure of a zoom adjustment equates to disclosure of at least a second operating mode, i.e., zoom 
In reference to claim 7, Reimer in view of Mironichev, as set forth above, makes obvious the claimed invention (Reimer: column 3, lines 42-48).
In reference to claim 9, the modified Reimer makes obvious the claimed invention, as set forth above in the reference to claim 1.
In reference to claim 10, the modified Reimer makes obvious the claimed invention, including wherein the firearm further comprises a support for the user’s head (Reimer: figures 1 and 3, the support is the rifle stock, which supports a user’s head via a cheek weld when in a ready-to-fire position), but fails to explicitly disclose that a distance between the user’s head and the screen is between 8 cm and 15 cm when the user’s head is resting on the support. However, it would have been obvious to a person of ordinary skill in the art to form the firearm with the support being a distance between the user’s head and the screen that is between 8 cm and 15 cm when the user’s head is resting on the support, since it has been held that where the general conditions of a 
In reference to claims 11 and 12, the modified Reimer makes obvious the claimed invention. Looking at figures 1 and 3, it is clear that the camera and screen are configured as claimed, since a user can line up one open eye, e.g., the dominant eye, with a portion of the screen while positioning the other open eye (off eye) out to the side of the screen and looking forward in an unobstructed manner. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the modified Reimer further in view of Michel et al. (FR 2699658 A1). The modified Reimer makes obvious the claimed invention, including wherein the controller is configured to display a sight reticle on the screen (Reimer: reticle 32). Yet, Reimer fails to disclose that the controller is configured to control a contrast between the sight reticle and the screen according to the measured illumination. However, Michel et al. disclose that it is known to configure a controller to control a contrast between a sight reticle and a screen according to measured illumination, in order to render the reticle highly visible to a user (machine translation, page 6, paragraphs 4, 5, and 7). Thus, it would have been obvious to a person of ordinary skill in the art to configure the controller of Reimer to control a contrast between a sight reticle and the screen according to measured illumination, in order to render the reticle highly visible to a user.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the modified Reimer in view of Hoffman (2018/0204364) and further in view of Patterson.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229.  The examiner can normally be reached on 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641